Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 21, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Claim Amendments
	Applicant’s amendments to the claims filed 01/21/2022 are acknowledged.
	Claims 3-4 are cancelled.
	Claims 1 and 5 are amended.
	Claims 1-2, and 5 are pending.
Claims 1-2, and 5 are under examination. 

	
Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) for Japanese Patent Application No. JP2017-028025, filed February 17, 2017. While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 01/21/2022 has been considered.
	The information disclosure statement (IDS) filed 01/19/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, the sole NPL citation in the IDS filed 01/19/2022 is defective for one or more of these requirements because the citation fails to provide a publisher and place of publication (e.g. journal, magazine, webpage, etc.).



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 09/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Specification – New Matter
The following objection to the specification is reiterated from the previous Office action mailed 09/24/2021:
The amendment to the specification filed 07/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant has amended paragraph [0040] to replace the phrase “50 µmφ” with “50 µm” for the value of the emission spot diameter of the mid-infrared light in Applicant’s working example. There is no evidence of record that “50 µmφ” is equivalent to “50 µm.” In particular, there is no disclosure found in the specification as originally filed that “µmφ” is interchangeable with “µm” as a unit of measurement. 
In papers filed 07/20/2021, Applicant argues that the disclosure of "50 μmφ" appearing in paragraph [0040] of the specification contains a typographical error, that "φ" was inadvertently appended to the well-known unit "μm", and that a person having ordinary skill in the art would readily recognize that this is a typographical error based on common technical knowledge that "φ" is not used as a unit system. See page 5, last paragraph, of Applicant’s reply filed 07/20/2021. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, new matter is determined based on the specification as originally filed. Applicant is responsible for the accurate drafting of the specification at filing. There is no evidence of record that "50 μmφ" is a typographical error of "50 μm." Moreover, Applicant has provided no evidence that one of ordinary skill in the art would have readily recognized "μmφ" as a typographical error of "μm." 
In papers filed 01/21/2022, Applicant argues that “50 μmφ” is a typographical error of “50 μm” because Figures 3A-3D show only one cell was irradiated with mid-infrared light, and paragraph [0036] of the specification describes an “observation field of view” of the imaging device was “180 μm x 135 μm”. See pages 4-5 of Applicant’s reply filed 01/21/2022. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, that the an “observation field of view” of the imaging device was “180 μm x 135 μm” is not evidence that the “emission spot diameter” must also be represented by the unit “μm” because the “observation field of view” is not the “emission spot diameter”. Indeed, one can represent different parameters using different units.
In papers filed 01/21/2022, Applicant further argues that the Wikipedia article “Diameter”, of record in IDS filed 01/21/2022, clarifies that the lowercase phi “φ” is used in the art as a symbol of “diameter” in the form of a prefix or suffix. See pages 5-6 of Applicant’s reply filed 01/21/2022. In this case, Applicant’s remarks misrepresent what is disclosed in the Wikipedia article “Diameter”.  
For example, Applicant quotes the Wikipedia article as follows: 

    PNG
    media_image1.png
    108
    929
    media_image1.png
    Greyscale
 

However, the Wikipedia article in fact describes:

    PNG
    media_image2.png
    85
    795
    media_image2.png
    Greyscale


That is, Applicant has substituted the diameter symbol “Ø” with the uppercase phi “Φ” when quoting the Wikipedia article. Indeed, the Wikipedia article expressly states that the diameter symbol “Ø” is distinct from the uppercase phi “Φ”. See “Similar symbols”:

    PNG
    media_image3.png
    117
    1004
    media_image3.png
    Greyscale


Moreover, contrary to Applicant’s remarks, the lowercase Greek letter phi “φ” appears nowhere in the Wikipedia article. For these reasons, Applicant’s remarks are not accurate regarding the Wikipedia article “Diameter”.
Finally, one of ordinary skill in the art would not have considered the lowercase phi “φ” to be a diameter symbol in view of the fact that the Wikipedia article expressly states that the diameter symbol “Ø” is distinct from the uppercase phi “Φ”.
Applicant is reminded that the instant application claims priority benefit to Japanese Patent Application No. JP2017-028025, filed 02/17/2017. However, there is no evidence of record if Applicant’s alleged “typographical error” exists in the specification of Japanese Patent Application No. JP2017-028025 because no certified English translation (or partial translation) of said foreign patent application has not been provided.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
This rejection is reiterated for the same reasons set forth in the previous Office action.
In papers filed February 5, 2021, Applicant amended independent claims 1 and 5 to recite “an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm”. The amendment is considered new matter. Applicant argues that written support for the amendment is found in paragraph [0040] of the specification as originally filed. See page 6 of Applicant’s reply filed February 5, 2021. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner has reviewed the specification and the claims as originally filed and written support for the amendment cannot be identified. Paragraph [0040] of the specification as originally filed discloses: “The emission spot diameter of the mid-infrared light L1 when the mid-infrared light LI was emitted to the cells 2 was less than 50 µmφ”. That is, the specification discloses an emission spot diameter of less than “50 µmφ”, as opposed to an emission spot diameter of less than “50 µm” as recited in independent claims 1 and 5. Moreover, it is not clear to the Examiner that “50 µmφ” is equivalent to “50 µm”. As stated in the prior Office action mailed 01/29/2021 (see page 2), the specification does not define the meaning of an emission spot diameter measured with units “µmφ”. Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005, measures “spot size” in units “mm2” (first paragraph in Section 2.3 on page 3). Ando et al., “Photogeneration of membrane potential hyperpolarization and depolarization in non-excitable cells”, EUR BIOPHYS J (2009) 38:255–262, measures “spot diameter” in units “nm” (first full paragraph on page 256). Adamo et al. “Coherent Light Emission from Planar Plasmonic Metamaterials” 2012 Conference on Lasers and Electro-Optics (CLEO), San Jose, CA, 2012, pp. 1-2, measures “emission spot diameter” in units “nm” (see fifth paragraph on page 2; see also Figure 2b). That is, the prior art (Wells, Ando, and Adamo) measures emission spot diameter solely in units of extension (e.g. mm, nm, µm), as opposed to units of extension multiplied by units of “φ”. Thus, it appears that the ordinary artisan would not recognize an emission spot diameter of less than 50 µm to be equivalent to an emission spot diameter of less than 50 “µmφ”. In summary, there is no evidence of record that “50 µmφ” is equivalent to “50 µm.” In particular, there is no disclosure found in the specification as originally filed that “µmφ” is interchangeable with “µm” as a unit of measurement. For these reasons, the amendment is considered new matter.
In papers filed 07/20/2021, Applicant argues that the disclosure of "50 μmφ" appearing in paragraph [0040] of the specification contains a typographical error, that "φ" was inadvertently appended to the well-known unit "μm", and that a person having ordinary skill in the art would readily recognize that this is a typographical error based on common technical knowledge that "φ" is not used as a unit system. See page 5, last paragraph, of Applicant’s reply filed 07/20/2021. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, new matter is determined based on the specification as originally filed. Applicant is responsible for the accurate drafting of the specification at filing. There is no evidence of record that "50 μmφ" is a typographical error of "50 μm." Moreover, Applicant has provided no evidence that one of ordinary skill in the art would have readily recognized "μmφ" as a typographical error of "μm." 
In papers filed 01/21/2022, Applicant argues that “50 μmφ” is a typographical error of “50 μm” because Figures 3A-3D show only one cell was irradiated with mid-infrared light, and paragraph [0036] of the specification describes an “observation field of view” of the imaging device was “180 μm x 135 μm”. See pages 4-5 of Applicant’s reply filed 01/21/2022. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, that the an “observation field of view” of the imaging device was “180 μm x 135 μm” is not evidence that the “emission spot diameter” must also be represented by the unit “μm” because the “observation field of view” is not the “emission spot diameter”. Indeed, one can represent different parameters using different units.
In papers filed 01/21/2022, Applicant further argues that the Wikipedia article “Diameter”, of record in IDS filed 01/21/2022, clarifies that the lowercase phi “φ” is used in the art as a symbol of “diameter” in the form of a prefix or suffix. See pages 5-6 of Applicant’s reply filed 01/21/2022. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s remarks misrepresent what is disclosed in the Wikipedia article “Diameter”.  
For example, Applicant quotes the Wikipedia article as follows: 

    PNG
    media_image1.png
    108
    929
    media_image1.png
    Greyscale
 

However, the Wikipedia article in fact discloses:

    PNG
    media_image2.png
    85
    795
    media_image2.png
    Greyscale


That is, Applicant has substituted the diameter symbol “ø” with the uppercase phi “Φ” when quoting the Wikipedia article. Indeed, the Wikipedia article expressly states that the diameter symbol “ø” is distinct from the uppercase phi “Φ”. See “Similar symbols”:

    PNG
    media_image3.png
    117
    1004
    media_image3.png
    Greyscale


Moreover, contrary to Applicant’s remarks, the lowercase Greek letter phi “φ” appears nowhere in the Wikipedia article. For these reasons, Applicant’s remarks are not accurate regarding the Wikipedia article “Diameter”. 
Finally, one of ordinary skill in the art would not have considered the lowercase phi “φ” to be a diameter symbol in view of the fact that the Wikipedia article expressly states that the diameter symbol “ø” is distinct from the uppercase phi “Φ”.
Applicant is reminded that the instant application claims priority benefit to Japanese Patent Application No. JP2017-028025, filed 02/17/2017. However, there is no evidence of record regarding whether the specification of Japanese Patent Application No. JP2017-028025 provides sufficient written support for the amendment because no certified English translation (or partial translation) of said foreign patent application has been provided.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
In papers filed 01/21/2022, claims 1-2 have been amended to recite a step of imaging “fluorescence emitted from the cell” with an imaging device via a second objective lens different from the first objective lens, “the fluorescence emitted from the cell as a result of the irradiation of the cell with the mid-infrared light”. Similarly, claim 5 has been amended to recite an imaging device configured to image “fluorescence emitted from the cell as a result of irradiating the cell with the mid-infrared light”. These amendments are directed to new matter for the following reasons. Paragraph [0032] of the specification as originally filed discloses that fluorescence emitted from the cell is a result of exciting a fluorescent reagent in the cell with visible light. In contrast, claims 1-2, and 5 recite that fluorescence emitted from the cell is a result of irradiating the cell with mid-infrared light. Mid-infrared light is not visible light, and the claims do not recite a fluorescent reagent. For these reasons, claims 1-2, and 5 are directed to new matter.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite a step of “continuously emitting” mid-infrared light to a cell. However, claims 1-2 also recite that the mid-infrared is “pulse light repeatedly output”. Similarly, claim 5 recites that the mid-infrared light is “continuously emitted” to a cell but also recites that the mid-infrared light is “pulse light repeatedly output”. That the mid-infrared light is both “continuously emitting” and “pulse light repeatedly output” to the cell is plainly contradictory. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2006) “Photostimulation of two types of Ca2+ waves in rat pheochromocytoma PC12 cells by ultrashort pulsed near-infrared laser irradiation” Laser Phys. Lett. 3, No. 3, 154–161; Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005, of record; Park et al., "Far-infrared radiation acutely increases nitric oxide production by increasing Ca2+ mobilization and Ca2+/calmodulin-dependent protein kinase II-mediated phosphorylation of endothelial nitric oxide synthase at serine 1179", BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS 436 (2013) 601-606, of record; Guo et al. "Neuron absorption study and mid-IR optical excitations" Photonic Therapeutics and Diagnostics VIII, Vol. 8207, International Society for Optics and Photonics, 2012, pages 1-6, of record; Faist et al. “Distributed feedback quantum cascade lasers” Appl. Phys. Lett. 70, 2670- 2672 (1997), of record; Ramser et al. (2010) “Optical manipulation for single-cell studies” J. Biophoton. 3, No. 4, 187-206; and Gessner et al. (2004) “Identification of biotic and abiotic particles by using a combination of optical tweezers and in situ Raman spectroscopy” ChemPhysChem, 5(8), 1159-1170.
This rejection is newly applied.
Smith discloses a method comprising emitting infrared light to a living cell and thus changing an ion concentration of the cell. See Abstract. The laser light is emitted from a pulsed Ti:Sapphire laser source operating at a repetition rate of 82 MHz (82,000 kHz), a near-infrared wavelength centered around 775 nm (0.775 µm), and a focal spot size (emission spot diameter) of about 0.6 µm. The cell is irradiated via an objective lens, and the fluorescence emitted from the cell is imaged with an imaging device via the same object lens used to irradiate the cells. That is, a single objective lens is configured to condense the infrared light from the laser source onto the cell and collimate the fluorescence emitted from the cell towards the imaging device. See Figure 1; see Materials and methods on pages 155-157. Smith further discloses irradiating a part of the cell. See page 157, left column.
The differences between the Smith disclosure and the instant claims are as follows:
(1) Smith uses a near-infrared wavelength of 775 nm (0.775 µm), as opposed to a wavelength of 4-10 µm;
(2) Smith uses a Ti:Sapphire laser source, as opposed to a distributed feedback (DFB) type quantum cascade laser; and 
(3) Smith uses a single objective lens for both irradiating the cell and imaging fluorescence emitted from the cell, as opposed to using two different objective lenses for irradiating the cell and imaging fluorescence emitted from the cell.
With respect to difference (1), irradiating living cells with mid-infrared wavelengths within the scope of 4-10 µm in order to induce changes of an ion concentration of the cell was known in the art prior to the effective filing date of the instantly claimed invention. Wells discloses irradiating a living cell with laser light at mid-infrared wavelengths of 2.1, 3.0, 4.0, 4.5, 5.0, and 6.1 µm, thereby changing an ion concentration of the cell. See pages 504-505; see especially page 505, col. 1-2, bridging paragraph. Park discloses irradiating a living cell with infrared light at a wavelength between 6 and 20 µm, thereby changing an ion concentration of the cell. See Abstract; see Sections 2.2 and 2.5 on page 602. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a near-infrared wavelength of 775 nm (0.775 µm), as taught by Smith, with a mid-infrared wavelength within the scope of 4-10 µm, as taught by Wells and Park, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, Smith, Wells, and Park each utilized infrared irradiation to stimulate a change in an ion concentration of a living cell, as recited in the claims. Moreover, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Indeed, the Wells disclosure was expressly interested in finding the “optimal laser parameters that are clinically relevant” and “optimal wavelengths achieving damage free stimulation”. By experimentation, Wells found that 4.0 µm (which lies within the recited range of 4-10 µm) had one of the highest “safety ratios” of the wavelengths tested, a parameter which Wells had identified as a “useful indicator of optimal wavelengths”. See page 505 of Wells. Accordingly, in view of Wells, the ordinary artisan would have been motivated to select a wavelength of 4.0 µm in particular. For these reasons, the recited range of 4-10 µm would have been prima facie obvious over the prior art.
With respect to difference (2), quantum cascade lasers, including DFB quantum cascade lasers, as sources of mid-infrared light was known in the art prior to the effective filing date of the instantly claimed invention. Guo irradiates a living cell with mid-infrared light at a wavelength of 3160-3265 nm (3.160-3.265 µm) using a pulsed interband cascade laser (ICL) at 10 kHz, thereby changing an ion concentration of the cell See page 2, second full paragraph; see Figure 4. Guo further identifies both interband cascade lasers and quantum cascade lasers as convenient sources of mid-infrared laser light covering wavelengths from 2 to 20 µm for the irradiation of living cells. See page 1, fourth paragraph. Faist discloses a pulsed single mode distributed feedback (DFB) quantum cascade laser configured to output mid-infrared light having a wavelength of 5.4 µm and 8 µm at 4.5 kHz. See Abstract; see page 2671, second full paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a Ti:Sapphire laser, as taught by Smith, with a quantum cascade laser and, in particular, a DFB quantum cascade laser, as taught by Guo and Faist, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The ordinary artisan would have been motivated to perform said substitution in order to provide a mid-infrared wavelength within the scope of 4-10 µm, as discussed above.
With respect difference (3), Smith uses a single objective lens for both irradiating the cell and imaging fluorescence emitted from the cell (see Figure 1), as opposed to using a first objective lens for irradiating the cell and a second objective lens imaging fluorescence emitted from the cell. However, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art would have recognized that an optical configuration utilizing two separate objective lenses for condensing the laser light and imaging (optical detection), as claimed, as a suitable alternative to an optical configuration utilizing a single objective lens for both condensing the laser light and imaging (optical detection). See Ramser, Figure 4; see also page 194, right column. See Gessner, Figure 1. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an optical configuration using a single objective lens for both condensing the laser light and imaging (optical detection), as taught by Smith, with an optical configuration using two separate objective lenses for condensing the laser light and imaging (optical detection), as taught by Ramser and Gessner, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, for the reasons discussed above, the ordinary artisan would have recognized that either an optical configuration utilizing two objective lenses, as claimed, or an optical configuration utilizing a single objective lens, as taught by Smith, could be used to condense laser light onto a cell (i.e. the sample) and image (optically detect) fluorescence emitted from the cell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633